UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-4325



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JERMAINE OTTIS BENNETT,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:00-cr-00319-WO-1)


Submitted:   August 21, 2008                 Decided:   August 25, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Angela   Hewlett  Miller,   Assistant  United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermaine Ottis Bennett appeals the district court’s order

revoking his supervised release and sentencing him to twenty

months’ imprisonment followed by a sixteen-month term of supervised

release.   On appeal, his attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for review but questioning the reasonableness

of the sentence imposed.   Bennett was advised of his right to file

a pro se supplemental brief, but has not done so.   After a thorough

review of the record, we affirm.

           We will affirm a sentence imposed following revocation of

supervised release if it is within the applicable statutory limits

and not plainly unreasonable.    United States v. Crudup, 461 F.3d

433, 437, 439-40 (4th Cir. 2006), cert. denied, 127 S. Ct. 1813

(2007); see also United States v. Finley, 531 F.3d 288, 294 (4th

Cir. 2008). Bennett’s sentence is below the statutorily authorized

maximum sentence of two years, see 18 U.S.C. § 3583(e)(3) (2000),

and falls below the advisory guideline range of twenty-four to

thirty months’ imprisonment. See U.S. Sentencing Guidelines Manual

§§ 7B1.4(a)(p.s.), 7B1.4(b)(3)(A) (2007).    Finally, the district

court adequately considered the applicable 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008) factors when imposing sentence.     See 18

U.S.C. § 3583(e).    We conclude that the sentence is not plainly

unreasonable.


                                   2
              In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none. Accordingly, we

affirm the revocation of Bennett’s supervised release and his

sentence. This court requires counsel to inform Bennett in writing

of his right to petition the Supreme Court of the United States for

further review.        Accordingly, we also deny counsel’s motion to

withdraw as counsel. If Bennett requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   renew    his   motion     for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Bennett.        We dispense with oral argument because the

facts   and    legal    contentions   are    adequately     presented     in   the

materials     before    the   court   and   argument      would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                       3